Dismissed and Memorandum Opinion filed May 14, 2009







Dismissed
and Memorandum Opinion filed May 14, 2009.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-09-00406-CR
____________
 
LEONARD WATKINS, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the
248th District Court
Harris County, Texas
Trial Court Cause No. 1137430
 

 
M E M O R A N D U M   O P I N I O N
Appellant
entered a guilty plea to escape. In accordance with the terms of a plea bargain
agreement with the State, the trial court sentenced appellant on March 7, 2008,
to confinement for six months in the State Jail Division of the Texas
Department of Criminal Justice.  No timely motion for new trial was filed. 
Appellant=s notice of appeal was not filed until April 21, 2009, more than one year
after sentencing.




A
defendant=s notice of appeal must be filed within thirty days after sentence is
imposed when the defendant has not filed a motion for new trial.  See Tex. R. App. P. 26.2(a)(1).  A notice
of appeal that complies with the requirements of Rule 26 is essential to vest
the court of appeals with jurisdiction.  Slaton v. State, 981 S.W.2d
208, 210 (Tex. Crim. App. 1998).  If an appeal is not timely perfected, a court
of appeals does not obtain jurisdiction to address the merits of the appeal. 
Under those circumstances it can take no action other than to dismiss the
appeal.  Id.  Because appellant=s notice of appeal is untimely, we
lack jurisdiction over the appeal.
In
addition, the trial court entered a certification of the defendant=s right to appeal in which the court
certified that this is a plea bargain case, and the defendant has no right of
appeal.  See Tex. R. App. P. 25.2(a)(2). 
The trial court=s certification is included in the record on appeal.  See
Tex. R. App. P. 25.2(d).  The
record supports the trial court=s certification.  See Dears v. State, 154 S.W.3d 610,
615 (Tex. Crim. App. 2005).
Accordingly,
the appeal is ordered dismissed.
 
PER
CURIAM
 
Panel consists of Chief Justice Hedges and Justices
Yates and Frost. 
Do Not Publish C Tex. R. App. P.
47.2(b).